Curia.

In the Bank of Orange v. Wakeman, (1 Cowen’s Rep. 46,) we held that the sheriff’s taking a promissory note for the money upon ajñ. fa. in his hands would not operate as payment, even though he returned the exe*554cution satisfied. The draft, in this instance, not being a payment, the act of permitting the defendant to go at large was a voluntary escape, and the plaintiff clearly had a tight to issue another ca. sa. and proceed to the second arrest.(a) The sheriff could receive nothing in payment but money, or us equivalent.
Motion denied.

 See 1 R. L. 426, s. 24. 8 John. Rep. 361.